           Case 3:20-cv-01105-CCC Document 40 Filed 08/19/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MOUNT POCONO MUNICIPAL            :            CIVIL ACTION NO. 3:20-CV-1105
AUTHORITY,                        :
                                  :            (Judge Conner)
           Plaintiff              :
                                  :
    v.                            :
                                  :
RKR HESS, A DIVISION OF           :
UTRS, INC.,                       :
                                  :
           Defendant and          :
           Third-Party Plaintiff  :
                                  :
    v.                            :
                                  :
INSTRUMENTATION, CONTROL          :
& ENERGY ENGINEERING, LLC, and :
SCHOONOVER & VANDERHOOF           :
ARCHITECTS, LLC,                  :
                                  :
           Third-Party Defendants :

                                       ORDER

      AND NOW, this 20th day of August, 2021, upon consideration of the motion

(Doc. 27) to dismiss filed by third-party defendant Instrumentation, Control &

Engineering, LLC (“ICEE”), seeking to dismiss the third-party complaint filed

against it by defendant and third-party plaintiff RKR Hess, as well as the parties’

respective briefs in support of and opposition thereto, and for the reasons set forth

in the accompanying memorandum of today’s date, it is hereby ORDERED that:

      1.       ICEE’s motion (Doc. 27) to dismiss is GRANTED solely to the extent
               the court agrees with both parties that 68 PA. STAT. AND CONS. STAT.
               ANN. § 491 bars an engineering firm like RKR Hess from seeking
               indemnification for its own errors as enumerated in the statute.
               ICEE’s motion (Doc. 27) is otherwise DENIED.
     Case 3:20-cv-01105-CCC Document 40 Filed 08/19/21 Page 2 of 2




2.       ICEE shall file an answer to the third-party complaint in accordance
         with the Federal Rules of Civil Procedure.




                                  /S/ CHRISTOPHER C. CONNER
                                  Christopher C. Conner
                                  United States District Judge
                                  Middle District of Pennsylvania
